DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,854,019. Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of this application would obviously have been construed from those of the prior patent by one having ordinary skill in the art at the time the invention was filed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-3, 5-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chan et al. 2016/0117929.
      The PG Pub to Chan et al. discloses multiple embodiments that meet the limitations of the above claims. For description purposes we will refer to paragraphs 373-380 of Chan et al. and Figure 77 that 
[0373] Referring to FIG. 77 according to an exemplary embodiment, a process for 
interaction by UAV/drone craft operating in an airspace with a system for 
management/administration of the airspace using data/data communications is 
shown schematically.  The process indicated schematically in FIG. 77 may be 
used for a UAV/drone craft under the direction of an operator/remote pilot 
provided with the capability to monitor/control the craft in real-time (and for 
dynamic transactions with the system) and/or with and autonomous/on-board 
control function (e.g. with appropriate telemetry/data communications) 
intending to perform a proposed mission in the managed airspace, such as 
delivery of a parcel/payload to a location in the airspace and/or passage 
through the airspace. 
 
[0374] According to an exemplary embodiment, the system and craft/operator may 
initially transact (e.g. by purchase/sale, auction/bid, etc.) to register the 
craft to the airspace to perform a planned mission in the airspace (e.g. 
transit through the airspace and/or on a delivery or route to a destination in 
the airspace). 
 
[0375] The craft (e.g. identity, profile/type, capability, account information, 
etc.) and the mission (e.g. destination/purpose, flight plan, time/priority, 
etc.) of the craft in the airspace each are registered/evaluated by the system; 

route (e.g. proposed flyway segments and zone/region access/use timing) and 
each are obtained by the craft from the system for the mission in the airspace. 
 
[0376] Registration of the craft and mission by the system informs the craft 
and the system of relevant conditions in the airspace (e.g. traffic/status, 
environmental conditions/weather, events/situations, potential 
obstructions/alerts, etc.) and facilitates a determination and application of 
appropriate license/rights and the proper fee/rate to be assessed to the 
craft/operator to perform the mission on an appropriate route in the airspace; 
verification of the rights/route for the craft with the system facilitates 
initiation by the craft/operator of the mission in the airspace. 
 
[0377] During the mission the craft is tracked and monitored (e.g. 
location/tracking, status, etc. by detectors and/or other data communication) 
as the craft is in transit/passage along the assigned/approved route with 
corresponding flyway segments and zones/regions in performance of the mission 
in the airspace; conditions in the airspace (e.g. traffic/status, environmental 
conditions/weather, events/situations, potential obstructions/alerts, etc.) are 
monitored and evaluated as the craft performs the mission in the airspace. 
 
[0378] Tracking/monitoring by the system of the craft along the route and 
monitoring/evaluation by the system of conditions in the airspace will continue 
until the mission to be performed by the craft in the airspace is completed. 

[0379] During the mission, data from tracking/monitoring (e.g. from detectors 
and/or obtained from the craft/operator and/or from other sources) may be used 
by the system for determination of adjustments of fee/rate to be assessed to 
the craft (e.g. based on detected/actual use of flyway segments, time-weighted 
use of zones/regions, etc. by the craft in the airspace). 
 
[0380] Upon completion by the craft of the mission in the airspace, data may be 
transmitted to the system from the craft/operator.  The system completes data 
collection and conducts data analysis (e.g. analysis of data collected during 
the mission and/or of data obtained from the craft/operator and/or other 
sources during and/or after the mission) to provide a post-mission 
corroboration/determination of use/access of flyway segments and zones/regions 
in the airspace by the craft (e.g. based on detected/actual use of flyway 
segments, time-weighted use of zones/regions, etc. by the craft in the airspace 
as detected/monitored and reported) and application of the fee/rate to be 
assessed to the craft for the detected/actual use/access to the airspace by the 
craft during the mission.  Communication/notice to the craft/operator may 
comprise a post-mission/final accounting provided by the system to the craft to 
complete the interaction/transaction between the system and the craft/operator 
(e.g. with final/adjusted invoicing/billing of the appropriate amount due to 
the appropriate account for the craft/operator for payment).


    PNG
    media_image1.png
    596
    586
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 4, 14 and 20 are rejected(double patenting) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filed with a terminal disclaimer over patent 10,854,019.
                                                                          PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD M CAMBY/Primary Examiner, Art Unit 3661